FILED:   September 13, 2013


                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT
                         ________________

                            No. 11-5167
                         ________________


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

v.

GENARO FLORES-DURAN, a/k/a Genaro         Flores,   a/k/a   Carlos
Perez-Diaz, a/k/a Carlos Perez,

                      Defendant – Appellant.



                             O R D E R



           The Court amends its opinion filed July 1, 2013, as

follows:

           On the cover sheet, attorney information section – in

the "ARGUED" section, the name "Kristine L. Fritz" is

substituted for the name "Jennifer P. May-Parker." In the "ON

BRIEF" section, the name "Jennifer P. May-Parker" is substituted

for the name "Kristine L. Fritz."

                                         For the Court – By Direction




                                               /s/ Patricia S. Connor
                                                        Clerk
                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5167


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

GENARO FLORES-DURAN, a/k/a Genaro         Flores,   a/k/a    Carlos
Perez-Diaz, a/k/a Carlos Perez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:10-cr-00095-FL-1)


Argued:   May 14, 2013                        Decided:      July 1, 2013


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED:    Geoffrey Wuensch Hosford, HOSFORD & HOSFORD, P.C.,
Wilmington, North Carolina, for Appellant.  Kristine L. Fritz,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.     ON BRIEF:   Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     Appellant         Genaro     Flores-Duran           and      co-defendants         Salvador

Flores-Duran          (Salvador),       Jorge       Albarran-Rivera              (Jorge),        and

Zacharias       Espinoza      were      charged      in       a    two-count       superseding

indictment with conspiracy to distribute and possess with intent

to distribute five kilograms or more of cocaine, in violation of

21 U.S.C. § 846 (Count One), and aiding and abetting each other

in   the     possession        of      firearms      in       furtherance         of     a       drug

trafficking offense, in violation of 18 U.S.C. §§ 924(c) and 2

(Count Two).          A jury convicted Flores-Duran of both counts.                              The

district     court         subsequently        sentenced            him    to    292        months’

imprisonment on Count One and sixty months’ imprisonment, to run

consecutively,         on    Count      Two,       for    a       total    of     352       months’

imprisonment.          Thereafter, Flores-Duran filed a timely notice of

appeal in which he raises various arguments as to why we ought

to   grant      him    a    new     trial    or,     in       the    alternative,            a   new

sentencing      hearing.          We    have       jurisdiction           over    this       appeal

pursuant     to       18    U.S.C.     §    3742(a)        and       28    U.S.C.       §     1291.

Discerning no reversible error, we affirm.



                                               I.

     We set forth a brief overview of the facts of this case

here.      We     provide     more      detailed         facts,      as    relevant         to   the

appellate issues, below.




                                               3
       In 2009, federal and state law enforcement agencies from

South Carolina and North Carolina discovered a group of Mexican

nationals involved in a drug trafficking conspiracy dealing in

large quantities of cocaine in both South Carolina and North

Carolina.          The multi-year conspiracy lasted until August 11,

2010.

       The       investigation         established     that     Flores-Duran          and      his

brother, Salvador, were the leaders of the conspiracy.                                     Other

participants included, but were not limited to, Jorge, Espinoza,

Luis     Cesar-Rosas,        Esteban       Rivera,       and    Concepcion         Villegas-

Flores.

       On    August    11,       2010,    Deputy     Jonah     Jenkins     of    the      Jasper

County Sheriff’s Department stopped Flores-Duran for following

another      vehicle       too    closely,      in    violation      of    South      Carolina

Code Section 56-5-1930(a).                 Flores-Duran consented to a search

of   his     vehicle.        During       the   search,       Jenkins      found      a    white

powder, which, after a field test, showed evidence of cocaine.

Moreover,        Jenkins’s       K-9    partner      alerted    on   some      bags       in   the

trunk       of    Flores-Duran’s         car.        Thereafter,       Jenkins        arrested

Flores-Duran.

       The grand jury returned a superseding indictment against

Flores-Duran, Salvador, Jorge, and Espinoza on March 10, 2011,

charging them with conspiracy to distribute and possess with

intent      to    distribute       five    kilograms      or    more      of    cocaine,        in

violation        of   21   U.S.C.       § 846   (Count    One),      and    possession          of

                                                4
firearms in furtherance of a drug trafficking offense and aiding

and abetting, in violation of 18 U.S.C. §§ 924(c) and 2 (Count

Two).

     At trial, the jury convicted Flores-Duran of both counts.

The district court subsequently sentenced him to 292 months’

imprisonment on Count One and sixty months’ imprisonment, to run

consecutively,     on     Count    Two,       for    a    total    of   352     months’

imprisonment.     This appeal followed.



                                       II.

     First, Flores-Duran contends that the district court abused

its discretion by failing to dismiss the charges against him on

account of the government’s violation of the magistrate judge’s

discovery order.        Rule 16(d)(2) of the Federal Rules of Criminal

Procedure provides the district court with broad discretion to

fashion    the    appropriate        remedy         for    a     party’s      discovery

violation.      Yet, its discretion is guided by “a discrete set of

traditionally judicial inquiries concerning ‘the reasons for the

government’s delay and whether it acted intentionally or in bad

faith;    the    degree    of     prejudice,        if    any,    suffered     by   the

defendant; and whether any less severe sanction will remedy the

prejudice and the wrongdoing of the government.’”                       United States

v. Gonzales-Flores, 701 F.3d 112, 116 (4th Cir. 2012) (quoting

United States v. Hastings, 126 F.3d 310, 317 (4th Cir. 1997)).




                                          5
      Flores-Duran         maintains    that         “[d]uring    the    week    prior    to

trial, [that was then set for April 2011,] the [g]overnment sent

over one thousand pages of additional discovery, the bulk of

which   was    due    no    later   than      fourteen       days   prior     to   trial.”

Based on the discovery violation, Flores-Duran moved to dismiss

the indictment.            He also sought, as alternatives, to exclude

certain witnesses or to continue the trial.                         The district court

continued the trial to May 2011.

      The government concedes that it failed to provide all of

the discovery materials that it was obligated to provide within

the time period required by the magistrate judge.                            According to

the   government,      however,     there       were     several       reasons     for   the

failure,      including       government        counsel’s        misreading        of    the

discovery order; a power outage caused by a large storm at the

courthouse     in     Raleigh,      where       the     government’s         offices     are

located; and the government’s last minute decision to present

certain evidence.

      Flores-Duran         argues      that      he      was     prejudiced        by    the

government’s        late     disclosure         in     two     ways.         “First,     the

[g]overnment’s action delayed the trial of his case.                             There can

be no reason for the late release of over one thousand pages of

documents     other    than    to   ensure       a    continuance       of   the   trial.”

But, this suggests bad faith on behalf of the government, and

neither we nor the district court have found any.                            Instead, we,




                                            6
like    the   district      court,   find    the    government’s    explanation

plausible.     As explained by the district court:

            Well, I have three defendants, each of whom,
       through his attorney, indicates that he is not
       prepared to go forward to trial.      And, what’s been
       described, with the overlay of a storm, is somewhat of
       a perfect storm.    The government’s decision not to
       prepare for this trial until the eve of it, based on
       workload   issues   and   other   matters,   and  that
       preparation resulted in a determination that a number
       of other documents needed to be disclosed.

            And then there was a storm, and there were issues
       arising, and the disclosure was suggested as being
       late in an e-mail to which no defendant responded.

            There was some effort on the part of all counsel,
       it appears, to be ready today, despite the volume of
       material disclosed last week.   And I understand none
       of you is ready for trial.

            Each of you seeks a continuance of between three
       weeks and a month, and I’m going to allow that, with
       concern, too, as we have approximately 50 people ready
       to submit to the jury processes.   And the Court will
       be explaining to them that their services cannot be
       received today.

        Flores-Duran also asserts that he was prejudiced because

“the continuance afforded the [g]overnment more time to locate

Alan Pickering who identified Genaro Flores-Duran as the man who

paid to rent his trailer.”             We find this argument unpersuasive,

and will discuss it in more detail in the next section.

       As   already   stated,     we    find     the   reasons   given    by   the

government for the delay to be credible.                  And, we find no bad

faith.      Flores-Duran would have been greatly prejudiced had the

district      court   not    provided     some     sort   of   remedy    for   the

government’s discovery violation.                That said, we are satisfied

                                         7
that the district court’s choice of a continuance, as opposed to

outright dismissal, cured any prejudice and was not an abuse of

discretion.



                                      III.

      Flores-Duran maintains that the district court also abused

its   discretion      in   not    excluding    Pickering’s   testimony      and

related documents based on the government’s late disclosure that

it intended to call him as a witness.               “[D]ecisions regarding

whether a witness should be allowed to testify are generally

reviewed for abuse of discretion.”             United States v. Fulks, 454

F.3d 410, 421 (4th Cir. 2006).

      Pursuant   to    Rule      16(a)(1)(E)   of   the   Federal   Rules   of

Criminal Procedure,

      Upon a defendant’s request, the government must permit
      the defendant to inspect and to copy or photograph
      books, papers, documents, data, photographs, tangible
      objects, buildings or places, or copies or portions of
      any of these items, if the item is within the
      government’s possession, custody, or control and:

      (i) the item is material to preparing the defense;

      (ii) the government intends to use the item in its
      case-in-chief at trial; or

      (iii) the item was obtained from or belongs to the
      defendant.

The obligation to provide these materials is ongoing:

      A party who discovers additional evidence or material
      before or during trial must promptly disclose its
      existence to the other party or the court if:


                                        8
       (1) the evidence or material is subject to discovery
       or inspection under this rule; and

       (2) the other party previously requested, or the court
       ordered, its production.

Fed. R. Crim. P. 16(c).

       When replacement counsel took responsibility for this case

in mid-May, approximately two weeks before the case was to go to

trial,    she   requested     that      law      enforcement         agents     find    the

landlord of the second trailer in Loris, South Carolina, which

Flores-Duran    rented      and    used     as    a    stash    house     for   his    drug

operation.      Authorities recovered firearms, over a kilogram of

cocaine, and over one-hundred thousand dollars in United States

currency when they raided the trailer.                   Flores-Duran had earlier

used another trailer in Loris as a stash house.                             Government’s

counsel informed defense counsel that she had made this request.

       On Friday afternoon, May 20, 2011, which was the Friday

before trial was to begin, the agents met with the landlord,

Alan    Pickering.     At    that      meeting,        Pickering     gave     the   agents

documents related to the rental of the second trailer and made

an out-of-court identification of Flores-Duran.                           The next day,

counsel for the government faxed the documents to counsel for

Flores-Duran but failed to telephone to ensure receipt.                               As it

turned out, Flores-Duran’s counsel did not receive the documents

until    Monday—what   was        to   be   the       first    day   of    trial.       The

district court was troubled by the late disclosure but decided

not to exclude the testimony.               Instead,          it continued the trial

                                            9
for a month.         This was proper, and Flores-Duran does not argue

otherwise in his brief.

     According to Flores-Duran, however, it was the April 2011

continuance that prejudiced him such that the district court

should   not    have    allowed       Pickering    to     testify.     Flores-Duran

avows,   “Without      that     continuance,      the     [g]overnment     would    not

have had Alan Pickering available as a witness.                      Genaro Flores-

Duran was prejudiced by both the continuance and also by the

denial of the motion to exclude Mr. Pickering’s documents, photo

identification,        and      his     other    testimony.”          We   make    two

observations.        First, there is nothing in the record to suggest

that the government did anything to delay the trial so that

Pickering could be found.              In fact, there was no attempt to find

Pickering      until    after     the    April     2011    continuance     had     been

ordered.       And     second,    just     as    the    continuance    allowed      the

government additional time to locate a witness favorable to its

case, Flores-Duran had additional time to locate witnesses that

might have been favorable to his case, as well.

     For these reasons, we conclude that the district court did

not abuse its discretion in its refusal to exclude Pickering’s

testimony and related documents from Flores-Duran’s trial.



                                          IV.

     Flores-Duran next challenges the district court’s decision

to   deny      his     motion     to     exclude       Pickering’s     out-of-court

                                           10
photographic          identification           of     him.         We     review       “factual

particulars        of     [the]      identification       .    .   .     for   clear     error.”

United States v. Saunders, 501 F.3d 384, 389 (4th Cir. 2007).

And, “[w]e review de novo the court’s legal conclusion as to

whether      the    identification           violated     the      Due    Process      Clause.”

Id.

       The defendant has the burden of establishing that the out-

of-court identification was infirm.                      Id.       “The consideration of

whether the identification testimony is admissible proceeds in

two steps.”              Id.     First, the defendant must demonstrate the

identification process was impermissibly suggestive.                               Id.    If he

meets this burden, then the court must consider “whether the

identification was nevertheless reliable in the context of all

of the circumstances.”                Id. at 389-90.

       “A    witness’s          out-of-court         photo    identification           that   is

unreliable         and    therefore         inadmissible      on    due    process       grounds

also        renders        as        inadmissible       his        subsequent          in-court

identification.”               Id. at 390.           “In this circumstance, as the

Supreme Court has said, the witness ‘is apt to retain in his

memory      the     image       of    the    photograph       rather      than    the     person

actually seen, reducing the trustworthiness of subsequent . . .

courtroom      identification.’”                Id.    (quoting         Simmons    v.     United

States, 390 U.S. 377, 383-84 (1968)).

       According to the testimony at the district court hearing on

this matter, Officer William Kitelinger, a corporal with the

                                                11
Myrtle Beach Police Department, met Pickering at Colonial Mall

between Myrtle Beach and North Myrtle Beach at approximately

4:00 PM on May 20, 2011.             According to his testimony, he

       showed [Pickering] three photographs, asked him if he
       recognized anybody in any of the photographs.       He
       immediately identified one person in the photograph.
       I asked him who that person was and he said that was
       the person that gave him the money for the rent or was
       present when the trailer was rented.   I had him then
       turn over the picture and write on the back who that
       person was to him.   Then he gave me a photocopy of a
       receipt for the rent for the trailer.          I then
       collected up those items and left.

Kitelinger        asserted    that     he    failed    to     give     the   cautionary

instruction normally given for a photo lineup because “it wasn’t

in [his] opinion a photo lineup.                  The photos given were people

that    we   had     already        identified,       so    it    wasn’t     standard.”

Further,     he     agreed    that,     in    a   standard       lineup,     there   are

normally     six,    not     three,    photographs         shown.      In    Pickering’s

testimony at the hearing, he stated that he felt no pressure to

choose one of the photographs and did not feel rushed, although

Kitelinger seemed as if he was in a hurry.

       According       to     Flores-Duran,        “[t]he        officer      gave   Mr.

Pickering no guidance when the Myrtle Beach Police Department

officers     routinely       provide     cautionary        instructions       to   people

viewing      photos.          The     method      employed       was     impermissibly

suggestive, and as such, the district court erred in allowing

admission of the out-of-court identification.”                          But we agree

with the district court:              It “had an opportunity to observe both

witnesses and hear what [they] each had to say in response to
                                             12
[counsel’s] questions.          [Although] it certainly seems it was a

brief    encounter     and   not     a    very    involved   one,     [Pickering’s]

identification of [Flores-Duran] may be allowed into evidence as

it was not an unduly suggestive process.”

     Because      the        identification         was      not      impermissibly

suggestive, there is no reason for us to consider whether it was

reliable.      Consequently,         we    find    no   error   in    the   district

court’s     decision    to    deny       Flores-Duran’s      motion    to    exclude

Pickering’s out-of-court photographic identification of him.



                                           V.

     Next, Flores-Duran complains that the district court erred

in not granting his motion for judgment of acquittal on the gun

charge.     Our review of the district court’s denial of a motion

for judgment of acquittal is de novo.                   United States v. United

Med. & Surgical Supply Corp., 989 F.2d 1390, 1401 (4th Cir.

1993).    In making such a review, we must decide “whether there

is substantial evidence (direct or circumstantial) which, taken

in the light most favorable to the prosecution, would warrant a

jury finding that the defendant was guilty beyond a reasonable

doubt.”     United States v. MacCloskey, 682 F.2d 468, 473 (4th

Cir. 1982).

     According to Flores-Duran, there is no substantial evidence

to support a finding that he possessed a firearm in furtherance

of the drug conspiracy charged in Count One of the superseding

                                           13
indictment.       But, “[a] defendant may be convicted of a § 924(c)

charge on the basis of a coconspirator’s use of a gun if the use

was   in     furtherance      of    the    conspiracy      and     was   reasonably

foreseeable to the defendant.”                   United States v. Wilson, 135

F.3d 291, 305 (4th Cir. 1998).                  There are many ways in which a

firearm might be used to further or advance drug trafficking:

      For example, a gun could provide a defense against
      someone trying to steal drugs or drug profits, or it
      might lessen the chance that a robbery would even be
      attempted.   Additionally, a gun might enable a drug
      trafficker to ensure that he collects during a drug
      deal.   And a gun could serve as protection in the
      event that a deal turns sour.    Or it might prevent a
      transaction from turning sour in the first place.

United States v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002).

      There is considerable evidence in the record to support

Flores-Duran’s §§ 924(c) and 2 conviction.                     For instance, there

were approximately thirteen guns in the first Loris trailer that

Flores-Duran rented for selling cocaine.                 As Esteban Rivera, one

of Flores-Duran’s co-conspirators, testified at trial, the guns

were for him and others “to defend [themselves] from people who

may   want   to   come   in   and    rob    or    if   there    were   any   problems

between [the customers] or the police.”                    When Rivera and his

coconspirators moved into the second Loris trailer that Flores-

Duran rented, they took the guns with them.                       Asked where the

guns came from, Rivera stated that Flores-Duran “bought them

from this guy that came one time.                  It was a Mexican guy.”          He

also attested that on a couple of occasions he and Flores-Duran

tried out one of the guns.
                                           14
       Moreover,        Luis    Cesar-Rosas            testified    that    on   March     24,

2010, when he purchased ten ounces of cocaine from Flores-Duran

at the second Loris trailer, “There was a gun on the countertop,

it was right where you walk in the door. . . .                             I recall I did

see    it   on    the    first       time    I   was     there.      He    had   it   on   his

waistline but the other time it was laying on the countertop.”

       The record is replete with many more examples that we need

not enumerate here.              Suffice it to say, substantial evidence

supports Flores-Duran’s § 924(c) and 2 conviction.



                                                 VI.

       Flores-Duran also argues that the district court erred in

denying     his    motion       to    suppress         evidence    obtained      during    the

August 11, 2010, traffic stop in Jasper County, South Carolina.

Although he consented to the search of his vehicle, he avers

that the traffic stop itself was improper.                              Ordinarily, on a

motion      to     suppress          we     review      a    district      court’s       legal

conclusions de novo and its factual findings for clear error.

See Ornelas v. United States, 517 U.S. 690, 699 (1996).                                     In

doing so, we construe the evidence in the light most favorable

to the prevailing party below.                         United States v. Perkins, 363

F.3d    317,      320    (4th    Cir.        2004).         But    when,    as   here,     the

magistrate judge makes a recommendation on how to dispose of the

motion and a party fails to timely object, that party waives

appellate review of the district court’s decision to adopt the

                                                 15
recommendation.        Wright v. Collins, 766 F.2d 841, 845 (4th Cir.

1985).

      A     magistrate       judge    considered            Flores-Duran’s        motion    to

suppress     and     issued    a     memorandum        and     recommendation        to    the

district     court    suggesting          that    it    deny    the     motion.      In    his

recommendation,        the    magistrate          judge       noted   that    the   parties

would have fourteen days to file any objections and declared

that failure to file any objections by a party would bar that

party from seeking appellate review.                      Still, Flores-Duran failed

to file any objections to the memorandum and recommendation.

Thus, Flores-Duran waived appellate review.                           The district court

subsequently        adopted     the       recommendation          and    denied     Flores-

Duran’s motion to suppress.

      Alternatively,          even    assuming         that    Flores-Duran       preserved

this issue for appeal, we would still hold that the district

court did not err in finding that Deputy Jenkins had probable

cause to stop Flores-Duran for a violation of South Carolina

Code Section 56-5-1930(a).                  Pursuant to Section 56-5-1930(a),

“The driver of a motor vehicle shall not follow another vehicle

more closely than is reasonable and prudent, having due regard

for the speed of such vehicles and the traffic upon and the

condition of the highway.”                 “As a general matter, the decision

to   stop    an    automobile        is    reasonable         where     the   police      have

probable      cause     to     believe       that       a     traffic     violation        has

occurred.”         United States v. Sowards, 690 F.3d 583, 588 (4th

                                             16
Cir. 2012) (quoting Whren v. United States, 517 U.S. 806, 810

(1996)) (internal quotation marks omitted).

      The evidence the government presented at the hearing on

this matter demonstrated the following: In deciding whether a

vehicle is following another vehicle too closely, Deputy Jenkins

employs     a    rule    of   thumb      that      a    safe      following    distance    is

approximately one car length for every ten miles per hour that

the   vehicle     is     traveling.          In    this      instance,       Deputy   Jenkins

observed Flores-Duran driving seventy miles per hour within just

one   car    length      of   a    tow    truck        as    he    approached    an    active

construction site.

      Flores-Duran argues that he was stopped for a violation of

Deputy    Jenkins’       rule     of   thumb       and      not    Section    56-5-1930(a).

Thus, according to Flores-Duran, Deputy Jenkins did not have

probable cause to stop him.                We are unconvinced.               Because Deputy

Jenkins thought that Flores-Duran was following the tow truck

“more    closely       than   [was]      reasonable          and    prudent,”    S.C.    Code

Ann. § 56-5-1930(a), he had probable cause to initiate a stop of

Flores-Duran’s          vehicle.         Hence,        because     Jenkins    had     probable

cause to initiate the stop, and Flores-Duran consented to the

search      of   his     vehicle,      the    district            court   properly     denied

Flores-Duran’s motion to suppress the evidence gathered as a

result of the stop.



                                             VII.

                                              17
     As    to     sentencing,       Flores-Duran    claims     that     the   district

court    erred        in   overruling    his   objection      to   the    four-point

enhancement       that     it    ultimately    imposed      pursuant     to   U.S.S.G.

§ 3B1.1(a).           When deciding whether the district court properly

applied     the       Sentencing     Guidelines,      “we    review     the    court’s

factual findings for clear error and its legal conclusions de

novo.”      United States v. Allen, 446 F.3d 522, 527 (4th Cir.

2006).          The    district      court’s   decision       concerning       a   role

adjustment       is    a   factual    determination,        reviewable       for   clear

error.     United States v. Kellam, 568 F.3d 125, 147-48 (4th Cir.

2009).     “A finding of fact is clearly erroneous when, ‘although

there is evidence to support it, the reviewing court on the

entire evidence is left with the definite and firm conviction

that a mistake has been committed.’”                In re Mosko, 515 F.3d 319,

324 (4th Cir. 2008) (quoting United States v. U.S. Gypsum Co.,

333 U.S. 364, 395 (1948)).

     The    district        court    applied   a   four-level      enhancement       for

Flores-Duran’s leadership role in the drug conspiracy.                         Flores-

Duran argues, however, that the evidence establishes that he

engaged in only buyer-seller relationships.

     Pursuant to Section 3B1.1(a) of the Sentencing Guidelines,

the district court is to impose a four-level enhancement to a

defendant’s sentence “[i]f the defendant was an organizer or

leader     of    a     criminal     activity   that    involved       five    or   more

participants          or   was    otherwise    extensive.”         In    determining

                                          18
whether one is a leader or organizer, the district court should

consider the following factors:

     the exercise of decision making authority, the nature
     of participation in the commission of the offense, the
     recruitment of accomplices, the claimed right to a
     larger share of the fruits of the crime, the degree of
     participation in planning or organizing the offense,
     the nature and scope of the illegal activity, and the
     degree of control and authority exercised over others.
 U.S.S.G. § 3B1.1 cmt. n.4.

     As detailed in the Addendum to the Presentence Report and

relied upon by the district court,

     Flores-Duran engaged in a conspiracy to distribute
     cocaine from 2004 to August 11, 2010.     Specifically,
     in 2004, [Flores-Duran] relocated from Florida to
     North Carolina and began selling cocaine with his
     brother, Salvador Flores-Duran; however, a short time
     later, the brothers began obtaining cocaine separately
     but from the same sources, and utilizing several of
     the same co-conspirators in their drug distribution
     activities. To further the conspiracy, Genaro Flores-
     Duran also recruited individuals to pick up and
     distribute cocaine for him, established stash houses
     to store and distribute cocaine, and employed an
     individual to count and package money brought into one
     of   the  stash   houses.     Specifically,   Concepcion
     Villegas[-]Flores was paid a total of $10,000 to
     travel to Georgia on at least seven occasions to pick
     up several kilograms of cocaine for Genaro Flores-
     Duran and Salvador Flores-Duran.     Additionally, Luis
     [Cesar-]Rosas sold over 250 grams of cocaine to a
     confidential informant for [Flores-Duran].       Lastly,
     Genaro Flores-Duran employed Esteban Rivera to count
     and package money brought into his (Genaro Flores-
     Duran’s) stash house located in Loris, South Carolina.

     Concerning   the   district       court’s   imposition   of   the

enhancement, having carefully reviewed the entire record before

us, we are not “left with the definite and firm conviction that

a mistake has been committed.”         In re Mosko, 515 F.3d at 324

(quoting U.S. Gypsum Co., 333 U.S. at 395) (internal quotation
                                  19
marks omitted).             Hence, we find no clear error in the district

court’s decision to employ the four-level enhancement to Flores-

Duran’s sentence.



                                           VIII.

       Finally,          Flores-Duran      contests         the    district      court’s

decision denying his motion to dismiss the gun charge for lack

of venue.           “[W]e review the district court’s determination of

venue de novo.”            United States v. Wilson, 262 F.3d 305, 320 (4th

Cir.    2001).

       Flores-Duran makes no real argument here, except to state

that “[he] seeks to preserve this issue on appeal.”                          In fact, at

oral argument, his counsel agreed that the government cited the

appropriate law on this issue.                   Thus, we only briefly address

this issue here.

       “In determining where a crime was committed for purposes of

venue, ‘a court must initially identify the conduct constituting

the    offense      (the     nature   of   the     crime)    and   then   discern     the

location       of    the    commission     of    the    criminal    acts.’”       United

States v. Robinson, 275 F.3d 371, 378 (4th Cir. 2001) (quoting

United States v. Rodriguez-Moreno, 526 U.S. 275, 279 (1999)).

The underlying offense here is a drug conspiracy.                              Venue is

proper    in    a    §     942(c)   prosecution        in   any   district    where   the

underlying offense occurred.               Rodriguez-Moreno, 526 U.S. at 281.

Several overt acts in furtherance of the conspiracy occurred in

                                            20
the   Eastern     District   of   North      Carolina,   including,    but   not

limited to, selling cocaine, receiving deliveries of cocaine,

and   recruiting     or   attempting      to   recruit   other    accomplices.

Thus, because the underlying offense occurred in the Eastern

District of North Carolina, venue was proper in that district.

Hence, the district court did not err in denying Flores-Duran’s

motion to dismiss for lack of venue.



                                       IX.

      For   the     foregoing     reasons,      we   affirm      Flores-Duran’s

conviction and sentence.

                                                                       AFFIRMED




                                       21